DETAILED ACTION 
The present application, filed on 4/27/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 4/25/2022. 
a.  Claims 21, 30, 32, 36, 38 are amended
b.  Claims 1-20 are cancelled

Overall, Claims 21-40 are pending and have been considered below.


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 30, 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 of patent US 10,664,866. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 21, 30, 36 read on the patent claims 1, 8 respectively. The three claims recite an apparatus, method and software product respectively. The equivalent pairs recite the same limitations as apparatus, method and software product, with the patent claims reciting some more limitations. The additional limitations makes the patent claims narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 
Application claims 22, 31, 37 read on patent claims 1, 8. 
Application claim 23 reads on patent claims 4, 11. 
Application claims 24, 25, 32, 38 read on patent claims 1, 8.
Application claims 26, 27, 28, 33, 34, 39 read on patent claims 6, 7.
Application claims 29, 35, 40 read on patent claims 5, 12.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 21, Claim 30 and Claim 36 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 21, (which is repeated in Claims 30, 36) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: selecting a subset of the plurality of candidate content items to be displayed to a target user; predicting that the target user will convert given an interaction with content by the target user; determining a probability that the user will convert given an interaction with the content by the target user; ranking the subset of the plurality of candidate content items to be selected and displayed to the target user. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at providing promotions based on the calculated probability that a user will convert. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: using an additive conversion probability technique. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the additive decomposition model; the first rained model; the second trained model; the probability. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a processor, memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: using an additive conversion probability technique. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the additive decomposition model; the first rained model; the second trained model; the probability. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

 (C) Finally, the recited computing elements of the independent claims are: a processor, memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claims 24, 25, 32, 38 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: determining a short-term conversion probability; determining a long-term conversion probability; determining an additive conversion probability. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 22-29, 31-35, 37-40 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the plurality of candidate content items; the subset of the plurality of candidate content items; the interaction with the content; the first conversion window, the second conversion window; the conversion event. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2 and [0014]-[0018], including among others content provider system, client device, online system, network … Conventional components such as network interfaces, security mechanisms, load balancers, failover servers, management and network operations consoles, and the like are not shown so as to not obscure the details of the system environment. In one embodiment, the online system 100 is a social networking system. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 21-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20100198680 A1		US-PGPUB	20100805	20	42396364		Conversion Crediting	Ma; Sheng et al.
US 20160048869 A1		US-PGPUB	20160218	46	55302490		ATTRIBUTING IN-STORE VISITS TO MEDIA CONSUMPTION BASED ON DATA COLLECTED FROM USER DEVICES	Shim; David et al.
US 20100049586 A1		US-PGPUB	20100225	9	41697210		METHOD FOR DETERMINING AN ADVERTISING SLATE BASED ON AN EXPECTED UTILITY	SHAHSHAHANI; Ben
US 20110191169 A1		US-PGPUB	20110804	14	44342432		KALMAN FILTER MODELING IN ONLINE ADVERTISING BID OPTIMIZATION	Cui; Ying et al.
US 8521594 B1		USPAT	20130827	18	48999846		Directed content to anonymized users	Skoe; Anders et al.
US 20120316972 A1		US-PGPUB	20121213	17	44541598		INTELLIGENT FEATURE EXPANSION OF ONLINE TEXT ADS	Hu; Jian et al.
US 20150310483 A1		US-PGPUB	20151029	15	54335174		DETERMINING APPLICATION CONVERSIONS	Kent; James et al.
US 5680541 A		USPAT	19971021	41	27531208		Diagnosing method and apparatus	Kurosu; Yutaka et al.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the former.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant does not agree, because the claims clearly recite structural hardware elements and functionality without any human intervention or any manual processes.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“Reciting hardware elements and functionality without any human intervention or any manual processes” is not a criterion for identifying an abstract idea (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05)  

Applicant submits “Accordingly, the underlying processes recited in claim 21 are clearly not acts performed by a human, using a pen of paper, but acts that must be performed by one or more specific computers, machines, or systems.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   

Applicant submits “This approach may ultimately provide a more robust, reliable and error prone, and system for predicting and determining relevant content, using computer machine learning and model training, for users that result in higher rates of conversions.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)  

Applicant submits “See Specification at [0004]-[0007].” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The specification at [0004]-[0007] describes in broad terms the process and mentions some perceived advantages, however, these advantages are very general, as they lack any specificity. Most importantly, however, the specification does not identify any problem the instant application tries to solve. In the absence of a problem, one can wonder if the instant application isn’t a solution looking for a problem. 

Applicant submits “Thus, the features recited above in independent claim 21 clearly provide an improvement in the field of computer-related digital content management, information technology, and machine-leaning and predictive modeling.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)     

Applicant submits “And considering how the claims recite components and techniques that do not require human intervention, as described above, it is apparent that the claims, as supported by the specification, support a proper integration of the alleged abstract idea into a "practical application," as required by Step 2A, prong 2.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Not requiring human intervention is not a criterion for integrating an identified abstract idea into a practical application. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05) 

Applicant submits “Moreover, the features recited in independent claim 21, as shown above, plainly show that the claim recites meaningful limitations of the invention, beyond generally linking the use of an abstract idea to a particular technological environment.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Reciting meaningful limitations is, best case, a necessary, but not a sufficient condition for integrating an identified abstract idea into a practical application.  

Applicant submits “As shown above, claim 21, as amended, recites "significantly more" than generic computers alleged by the Examiner, including non-generic components.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action concludes at Step 2B:   
When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05) 

Applicant submits “Furthermore, these limitations and features are clearly directed to additional elements that are unconventional in combination, which is why the rejections on the merits had been withdrawn.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the eligibility analysis in the instant Office Action does not allege that the limitations and features of the instant application are conventional.     
Second, Applicant’s argument regarding the necessity of the Office to provide art in a determination that the claimed elements are not a judicial exception in a 101 analysis, is unpersuasive. Applicant suggests that novelty and/or non-obviousness must be considered in determining whether a claim is directed to an abstract idea. However, novelty and non-obviousness (i.e., a 102/103 prior art-type analysis) have no bearing on whether a claim recites an abstract idea, or involves conventional and routine elements. Indeed, the Federal Circuit has made this clear by rejecting an argument substantially similar to applicant’s in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree … that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). The prior Office action (and herein in the 101 rejection analysis, above) made a determination, for the reasons given, that the instant claims are directed as part of the “inventive concept” features/elements, which do not bring about a technological improvement to the recited elements or require the use of a special purpose computing device. Additionally, whether claimed features/elements are routine and/or conventional is just one factor in the 101 analysis and is not determinative. 


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
	The rejection is withdrawn as a result of the amendments. 

Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622